Interim Decision #1507

Mnma. or Kt7filtS
In Visa Petition Proceedings
A-18801917
Decided by Board October 4, 1965
Where, following withdrawal - by petitioner of an approved visa petition to
accord alien spouse nonquota status, a new visa petition on behalf of the
beneficiary was filed under compulsion of a court order by- the citizen petitioner who stated that a bone fide marital relationship did not exist and
she did not intend to live with her husband, such petition was properly
denied because it was not submitted in good faith and the appeal from the
denial order dismissed since the beneficiary's attorney has no standing to
appeal.

The case comes forward from the order of the District Director,
Hartford, Connecticut dated April 6, 1965 denying the visa petition
for the reason that the petition is not being submitted in good faith;
the petitioner's statement under oath indicates that she does not have
a bong fide marital relationship, that she does not intend to live with
her husband and that her petition is being filed under compulsion.
The visa petition was filed. on February 24, 1965 by the petitioner,
a native of Poland and a naturalized citizen of the United States, 27
years old, female, on behalf of her husband, a native and citizen of
Poland, 25 years old, male. The parties were married on October 17,
1961 at New Britain, Connecticut.
The visa petition indicates that a prior petition was filed on October 23, 1964 and withdrawn on December 7, 1961. The brief of coml.sal contains a memorandum of decision in the case of Sasimiers
Kurys v. Mio1za2ina Rittaler Mow, No. 141412 of the Superior
Court, Hartford County, Connecticut dated February 18, 1965 grant. ing a motion for an order that a temporary injunction issue "requiring the defendant to immediately reinstate her petition made to the
United. States Department of Justice, Immigration and Naturalization Service, to grant the plaintiff nonquota immigrant status."
A sworn statement taken from the petitioner on February 24, 1965
by, a' Service officer indicates that the petitioner filed a new petition
315

Interim Decision 4t1507
beca.use.she had been ordered to by the court and would not have submitted the petition if the court had not so ordered; further, that the
petitioner had no intention of living with her husband as man and
wife and that it is the petitioner's present desire to secure a. divorce.
At oral argument it developed that the counsel in the case is the
counsel for the alien-beneficiary Who appeared for the beneficiary in
obtaining the injunction previously referred to above.
Section 206 of the Immigration and Nationality Act provides that
the Attorney General may, at any time, for what he deems to be good
and sufficient cause, revoke the approval of any petition approved by
him under section 205 of the Act. 8 CF11. 2,86.1(b) (1) provides that
the approval of a visa petitiOn is revoked as of the date of approval
in any of the following circumstances: Upon formal notice of withdrawal filed by petitioner with the officer who approved the petition.
In the case of Sealoo v. Hurneyz the petitioner was ordered by the
Court of Common Pleas of Philadelphia County to reinstate a visa
petition which had previously been withdrawn. The court held that
section 206 authorizes the Attorney General for good and sufficient
cause to revoke the visa petition and that there is no vested status
in the alien. The case of Pacheco Pereira v. Immigration and
Naturalisation Sondes 2 held that an alien in the beneficiary's position has no personal right to become a nonquota immigrant; the
right lies in the citizen spouse who wishes to keep the family together, citing 8 CFR 206.1(b) (1). In Matter of CY—, 9 L & N. Dec.
517, we held that the right to appeal from revocation of a previously
approved visa petition lies solely with the petitioner; that the attorney who once represented the petitioner and cannot now locate her
and continues to represent the beneficiary has no standing under 8
CFR 206.3 to assert an appeal.
In the instant case the visa petition was filed by the petitioner
under compulsion of a court order. Under the regulations an. appeal
from the denial of the visa petition may be filed only by the petitioner. Under the circumstances, and in view of the court decisions
and the prior administrative holding of this Board, the appeal must
be dismissed. If the petitioner files an appeal in good faith, the case
may then be reconsidered upon the merits.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
2

225 F.

Sum.

560, affirmed per curiae& 338 F.2d 339, certiorari applied for.

° 342 F2d 422 (1st Cir., March 18, 1965).

316

